Citation Nr: 0401215	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  97-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for Raynaud's 
syndrome (previously diagnosed as neurovascular disturbance 
of the hands and legs (acrocyanosis), currently rated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for a generalized 
anxiety disorder (previously diagnosed as neurocirculatory 
asthenia), currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service in the US Navy from November 
1943 to February 1944, and in the US Army from January to 
October 1945 and from April to November 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) by means of a rating decisions of April and July 1996 
rendered by the St. Petersburg, Florida, Regional Office 
(RO), of the Department of Veterans Affairs (VA).  The Board 
has renamed the disabilities for which the veteran seeks 
increased ratings to use the diagnostic terminology of the 
most recent medical examiners as is required by regulation.  
See 38 C.F.R. § 4.27 (2003).  

In October 1999, the veteran proffered testimony before J. 
Sherman Roberts, a Board Member, in Washington, DC.  A 
transcript of the hearing was prepared and has been included 
in the claims folder for review.  Following that hearing, the 
Board issued a Decision and Remand in February 2000.  It is 
noted that that Decision and Remand addressed, in addition to 
the two issues on the front page of this action, the issues 
of entitlement to service connection for a back disability 
and a pulmonary disorder, along with an issue involving new 
and material evidence.  In the Remand portion of that action, 
the RO was instructed to develop the issues involving 
Raynaud's syndrome and a generalized anxiety disorder.  The 
claim has since been returned to the Board for review.




REMAND

In July 2002, the Board notified the veteran that the Board 
Member, J. Sherman Roberts, who originally heard his 
testimony in October 1999, had since left the Board.  As a 
result of that, the veteran was asked whether he wanted to 
present testimony before a different Board Member.  The 
veteran responded positively to that request.  As such, the 
veteran was scheduled for a Board Hearing in Washington, DC.  
The date of said hearing was January 13, 2004.  The veteran 
was notified of such hearing via a Board letter dated August 
19, 2003.  

The veteran, through his accredited representative, has since 
notified the Board that he would prefer to provide evidence 
before a Travel Board located at the RO in St. Petersburg, 
Florida.  To date, it does not appear that he has been 
afforded the opportunity for such a hearing, nor has he 
withdrawn his request.  Consequently, and because the claims 
file needs to be made available for review by the veteran and 
his accredited representative at the RO, a remand is 
required.  38 C.F.R. § 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
hearing before a member of the Board.  
The RO should note that the veteran has 
specifically requested that the hearing 
be held in St. Petersburg, Florida, not 
Washington, DC.

After the veteran and his accredited representative have been 
given an opportunity to appear at the hearing, the claims 
file should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  See also Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



